Per Curiam.
The act of 1814, which extends the benefit of the insolvent laws to criminals in confinement for costs, contains no provision for intermediate liberty, whether the applicant be under sentence or in execution. That measure was introduced by the act of 1820, which relates by its terms but to debtors in execution, though the case of prisoners under sentence must have met the eye of the legislature, as it was embraced by the preceding legislation. Under these circumstances, and particularly as the legislature might well see reason to distinguish between those who are criminal and those who are but unfortunate, to be silent about it was to except it. The bond, then, being unauthorized by statute, cannot support an action.
Judgment reversed, and judgment rendered here for defendants.